Citation Nr: 0505698	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder claimed 
as high fever, weakness and malaise.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder and organic mood disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board notes that the veteran's claim for a chronic 
acquired psychiatric disorder and organic mood disorder was 
originally characterized as whether new and material evidence 
had been submitted sufficient to report a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder and organic mood disorder.  In an August 
2002 decision, the Board found that the veteran had submitted 
new and material evidence sufficient to reopen his previously 
denied claim of entitlement to service connection for a 
chronic acquired psychiatric disorder and organic mood 
disorder, and therefore that claim was reopened.  The Board 
then denied service connection for the veteran's claims of 
entitlement to service connection for a disorder claimed as 
high fever, weakness and malaise, and entitlement to service 
connection for a chronic acquired psychiatric disorder and 
organic mood disorder.  Subsequently, the veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court)

In August 2003, the Court vacated that part of the Board 
decision that denied service connection for a disorder 
claimed as high fever, weakness and malaise, and for a 
chronic acquired psychiatric disorder and organic mood 
disorder.  Therefore, the issues in appellate status are as 
listed above.  These issues were remanded in September 2004 
for further development consistent with the Court's 
directives, and now return again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no current evidence of a disability manifested 
by high fever, weakness and malaise, or any residuals 
thereof, which is related to service.

2.  The veteran's currently diagnosed psychiatric disorder 
and an organic mood disorder are not of service origin or 
related to any incident which occurred during service.


CONCLUSIONS OF LAW

1.  A disorder claimed as high fever, weakness and malaise 
was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A psychiatric disorder and an organic mood disorder were 
not incurred in service nor may a psychosis or an organic 
mood disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a March 1999 Statement of 
the Case, two supplemental statements of the case dated 
November 1999 and June 2002, and VCAA letters dated May 2001 
and October 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decisions in 
violation of the VCAA and he was not specifically informed to 
submit copies of evidence in his possession not previously 
submitted as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal as to issues 
currently being adjudicated poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Service medical records show that in February 1951 the 
veteran was seen with an elevated temperature and chills.  
The impression at that time was pharyngitis.  The veteran was 
again seen at a medical facility in August 1951.  At that 
time it was reported that he took overseas shots the day 
prior and now had a backache and temperature.  The veteran 
was hospitalized between August 15, 1951, and September 6, 
1951.  The veteran at that time related that forty-eight 
hours prior, he received immunization shots for overseas 
travel, and developed malaise that evening, with increasing 
symptoms over the next 48 hours.  The initial diagnosis was 
hepatitis.  On admission his temperature was 103.4.  After 
further diagnostic testing it was determined the appropriate 
diagnosis should be acute bacillary dysentery due to Shigella 
para-dysenteriae.  He was provided Sulfadiazine, which 
relieved his symptoms.  It was reported that on August 22, 
1951, hematuria developed.  The medication was stopped and 
his urine returned to normal. Reportedly, thereafter, he was 
completely asymptomatic and there are no records subsequent 
to this time showing any complaints of, or treatment for, any 
similar problems, other than treatment for a brief bout of 
diarrhea in November 1951, and gastroenteritis in February 
1952.  The service medical records reveal no finding 
diagnostic of a psychiatric disorder or an organic mood 
disorder.  The report of the veteran's January 1953 
separation examination notes the veteran's hospitalization.  
The examination showed no pertinent abnormality was 
completely normal.

A VA examination was conducted in June 1972.  The veteran 
reported his inservice history of his stomach problems at 
that time, and noted that his orders to go overseas made him 
"nervous".  He reported that he had at that time a weak 
stomach with occasional cramping.  A gastrointestinal series 
revealed a deformed duodenal bulb suggesting chronic peptic 
disease without active ulcerative lesion.  An examination of 
the neurological system and his psychiatric condition showed 
no abnormality.

A colonoscopy dated January 1986 was normal except for small 
internal hemorrhoids.

Of record is a March 1988 examination report that was 
conducted in connection with the Railroad Retirement Board.  
The psychiatric diagnoses included depressive illness and 
major depression with multiple somatic complaints.  The 
veteran's complaints included lost interest in things he once 
enjoyed. 

An April 1989 statement from a private doctor notes that the 
veteran had been followed by him for chronic knee pain, but 
that the veteran also had a fair amount of depression and 
difficulty in concentration.

The veteran received treatment for psychiatric complaints at 
a VA facility during 1989.  A September 1989 outpatient 
treatment report diagnosed the veteran with depression.  In 
October 1989, the diagnosis was dysthymia, primary type late 
onset, versus organic mood syndrome (depressed).  It was 
proposed to rule out neuropsychological factors.

In March 1997, the veteran submitted correspondence regarding 
his retirement, as well as private medical records showing 
treatments for a left knee disability and prostatitis.  

Received by the RO subsequently in March 1997, was a 
statement from a private MSN, A/GNP.  She reported that the 
veteran had been receiving treatment in the clinic since 
December 1996 for extreme anxiety and agitation.  She noted 
that she gave the veteran medication until the VA took him 
off in February 1997.  She indicated that she was unable to 
evaluate whether the veteran's psychiatric condition was 
related to the military and noted that psychological 
evaluation would be helpful in determining such a 
relationship.

In November 1998, he submitted copies of work-related 
correspondence and private medical records showing treatment 
for his left knee.

A CT of the veteran's head in April 1997 noted mild 
generalized cortical atrophy.

Private medical records show that the veteran was admitted to 
the hospital in April 1997 for paranoid ideation.  The final 
diagnoses included probable psychotic disorder, NOS.

VA and private medical records dated from 1999 to 2001 
reflect treatment for several disorders, including 
psychiatric complaints.

The veteran and his spouse presented testimony at an August 
1999 RO hearing. They gave accounts of the veteran's 
military, medical, and employment history.

Private medical records dated between January 2000 and August 
2001 show that the veteran received treatment for a variety 
of ailments including his degenerative disease of the 
cervical, thoracic, and lumbar segments of the spine.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The pertinent laws and regulations provide that organic 
disease of the nervous system and a psychosis will be 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for High Fever, Weakness and Malaise

The veteran asserts to have current disability from a 
disorder claimed as high fever, weakness and malaise, which 
he attributes to being immunized for overseas duty in 1951.  
Service medical records do show a diagnosis of pharyngitis 
prior to the immunization shots.  The veteran was 
hospitalized for an extended period of time from August 1951 
to September 1951 shortly after being immunized.  The final 
diagnosis of acute bacillary dysentery due to Shigella para-
dysenteriae.  However, while the evidence clearly indicates 
that the veteran incurred these two conditions during 
service, there has been no evidence presented to indicate 
that the veteran presently has any residuals of either of 
these conditions.  Specifically, it is noted that the 
veteran's separation examination of January 1953, while 
noting the veteran's prior hospitalization, noted no 
residuals from either of these disorders.  Furthermore, there 
is no current corresponding medical diagnosis of a disorder 
claimed as high fever, weakness, and malaise.

The only evidence of record that suggests the presence of 
these claimed disabilities is lay statements and testimony.  
Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.  Thus, with no 
evidence having been presented to indicate that the veteran 
suffers from any residuals of a disorder related to service, 
and further no evidence having been submitted which indicates 
that the veteran is currently diagnosed with a disorder 
claimed as high fever, weakness and malaise, the Board finds 
the preponderance of the evidence is against a grant of 
service connection for high fever, weakness and malaise.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Service Connection for a Psychiatric Disorder and an Organic 
Mood Disorder

Although the veteran has testified that his psychiatric and 
organic mood disorders are related to the immunization shots, 
the service medical records do not show any complaints, 
treatment or diagnoses regarding these disabilities.  Still 
further, there is an extended period of time before a 
diagnosis regarding a psychiatric disorder is reported.  The 
earliest diagnosis of a psychiatric disorder is 1988, thirty-
five years subsequent to service discharge.

Furthermore, there are no medical statements or opinions 
concerning a relationship between his psychiatric and organic 
mood disorders and military service.  The veteran asserts 
that his disorders resulted from military service, however, 
as noted above, as a lay person, he does not have the medical 
expertise to conclude that there is an etiological 
relationship between his disorders and military service.

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  Because the 
veteran has no expertise in medical matters, he is not 
competent to make a determination on the etiology of his 
claimed disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In summary, given the absence of inservice findings, and the 
extensive intervening period of years following service in 
which a disorder was not shown, and given that there has been 
no competent medical evidence submitted to link the veteran's 
current psychiatric disorders to service, the Board finds 
that the preponderance of the evidence is against the grant 
of the veteran's claim for chronic acquired psychiatric 
disorder and organic mood disorder.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disorder claimed as 
high fever, weakness and malaise is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder and organic mood disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


